Citation Nr: 0916409	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-01 713	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran thereafter moved and the 
RO in St. Louis, Missouri currently has jurisdiction over the 
claims folder.

In June 2007, the Veteran was afforded a hearing before the 
undersigned.  A transcript of this hearing has been 
associated with the claims folder.  In September 2007, the 
Board remanded the appeal for additional development.  The 
case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran's service-connected 
disabilities permanently cause the loss of use of a foot or 
causes ankylosis of a knee.

3.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran is entitled to 
receive VA compensation for actual loss of a hand or foot; 
for the permanent loss of use of a hand; permanent impairment 
of vision of both eyes; or ankylosis of a hip.  



CONCLUSION OF LAW

The Veteran does not meet the criteria for a certificate for 
VA financial assistance for the purchase of an automobile 
with adaptive equipment or for the purchase of adaptive 
equipment alone.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.808, 17.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
December 2005, May 2006, and October 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice may not have been provided before 
the May 2006 adjudication of the issue on appeal, the Board 
finds that providing the Veteran with this notice in May 2006 
and October 2007, followed by a readjudication of the claim 
in the November 2008 supplemental statement of the case, 
"cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available post-service 
medical records identified by the Veteran.  He has had the 
opportunity to present evidence and testimony in support of 
this claim, to include at the June 2007 hearing.  The record 
also shows that the Veteran was afforded a VA examination in 
connection with his appeal in October 2008 and the 
information provided by that examiner is adequate to allow 
the Board to adjudicate the claim.

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran and his representative claim that the appellant's 
service connected total knee replacement amount to permanent 
loss of use of a foot and therefore he is entitled to 
financial assistance in acquiring an automobile and adaptive 
equipment or adaptive equipment only.  It is also requested 
that the Veteran be afforded the benefit of the doubt. 

VA provides, to eligible persons, financial assistance for 
the purchase of an automobile with adaptive equipment or for 
the purchase of adaptive equipment alone.  38 U.S.C.A. 
§ 3902; 38 C.F.R. § 3.808.  An "eligible person" is one who, 
because of injury or disease incurred or aggravated during 
active military service, is entitled to receive VA 
compensation for loss, or permanent loss of use, of a hand or 
foot, or for permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, or central visual acuity of more than 20/200 if there is 
a field defect in the better eye, or for ankylosis of a knee 
or a hip.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 3.808, 17.156.  
As to the hands and feet, the medical evidence of record must 
show that no effective function remains other than that which 
would be equally well served by an amputation stump with use 
of a suitable prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 
(2008).

When adjudicating the claim, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Initially, the Board notes that the Veteran is service-
connected for status post right and left total knee 
replacements, each rated as 60 percent disabling, as well as 
for the scars arising from the knee replacements, each rated 
as non compensable (zero percent).  See May 2006 rating 
decision.  Moreover, while a review of the record on appeal 
shows the Veteran complaints and treatment for his bilateral 
knee disabilities, the record is negative for a medical 
opinion that the adverse symptomatology caused by either of 
his service-connected knee disabilities equates to no 
effective function remaining in either foot other than that 
which would be equally well served by an amputation stump 
with use of a suitable prosthesis or ankylosis of the knee 
joint.  See 38 C.F.R. §§ 3.350(a)(2), 4.63, 4.71a (2008).  
Moreover, in the absence of ankylosis, the Board may not rate 
either of his service-connected knee disabilities as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

In fact, at the October 2008 VA examination, the Veteran was 
able to move his knees with 0 to 95 degrees of motion in the 
right knee and 0 to 100 degrees motion in the left knee.  
Moreover, it was opined by the October 2008 VA examiner that 
the Veteran ". . . does not have the loss or permanent loss 
of use of one or both feet . . ."  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

As to the lay statement in support of claim received by VA in 
April 2006 regarding the claimant having difficulty getting 
in and out of his car because of his knee problems as well as 
the Veteran and his representative's claims that the 
Veteran's service-connected disabilities permanently caused 
the loss of use of a foot and/or ankylosis of a knee, the 
Board find these opinions are not persuasive because as lay 
persons they are not competent to provide an opinion as to 
whether either of the Veteran's service connected knee 
disabilities cause the permanent loss of a foot.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006); Evans, supra.  Moreover, while 
it is arguable that they are competent to diagnosis 
ankylosis, because a frozen joint is readily observable to 
the naked eye, the Board nonetheless gives more credence to 
the findings by the October 2008 VA examiner which found that 
both knees continued to have mobility, than these lay 
assertions.  Id.

Therefore, since the preponderance of the competent and 
credible evidence of record does not show that the Veteran's 
service-connected disabilities permanently cause the loss of 
use of a foot or causes ankylosis of a knee, the Board finds 
that entitlement to an automobile and adaptive equipment or 
adaptive equipment only must be denied based on these 
theories of entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 
3.808, 17.156.

Lastly, the Board notes that the record does not show and the 
Veteran does not claim that he is service-connected for 
actual loss of a hand or foot, permanent loss of use of a 
hand, permanent impairment of vision of both eyes, or 
ankylosis of a hip.  Moreover, the Veteran does not claim 
that he is entitled to an automobile and adaptive equipment 
or adaptive equipment only due to one of these disabilities.  
In this regard, the October 2008 VA examiner even opined that 
the Veteran ". . . does not have the loss or permanent loss 
of use of one or both hands . . . " and his degenerative 
joint disease of the hips is not due to his service-connected 
knee disabilities.  These opinions are not contradicted by 
any other medical opinions of record.  Colvin, supra.  
Therefore, entitlement to an automobile and adaptive 
equipment or adaptive equipment only may also not be granted 
under these criteria.  Id.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only is denied.


____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


